94 S.E.2d 649 (1956)
244 N.C. 579
Lester HARRIS, Administrator of the Estate of Sheriff J. Harris,
v.
Avery Lee DAVIS and D. L. Easter.
No. 243.
Supreme Court of North Carolina.
October 10, 1956.
*650 Lucas, Rand & Rose, Wilson, for plaintiff appellant.
Gardner, Connor & Lee, Wilson, for defendant appellees.
DENNY, Justice.
The determinative question on this appeal is whether or not the evidence on contributory negligence was sufficient to warrant the submission of that issue to the jury.
We concede that the question presented is an extremely close one. However, the defendants having alleged contributory negligence, and the burden being on them on that issue, they are entitled to have the evidence bearing thereon considered in the light most favorable to them *651 in considering whether or not the issue should have been submitted.
In Battle v. Cleave & Rogers, 179 N.C. 112, 101 S.E. 555, 556, Hoke, J., in stating the law with respect to nonsuit upon the ground of contributory negligence as a matter of law, said: "The burden of showing contributory negligence, however, is on the defendant, and the motion for nonsuit may never be allowed on such an issue where the controlling and pertinent facts are in dispute, nor where opposing inferences are permissible from plaintiff's proof * * *." Ferguson v. City of Asheville, 213 N.C. 569, 197 S.E. 146; Williams v. Frederickson Motor Express Lines, 198 N.C. 193, 151 S.E. 197.
While no one contends that the negligence of plaintiff's intestate was of such a nature as to constitute contributory negligence as a matter of law, we think opposing inferences are permissible in this respect from plaintiff's evidence, and that it was for the jury to determine whether or not the plaintiff's intestate was contributorily negligent. Furthermore, the conflict in plaintiff's evidence bearing on this question was for the jury to resolve and not the court. Barlow v. City Bus Lines, 229 N.C. 382, 49 S.E.2d 793; Emery v. Lititz Mut. Insurance Co., 228 N.C. 532, 46 S.E.2d 309; Industrial Bank of Elizabeth City v. Resolute Fire Insurance Co., 223 N.C. 390, 26 S.E.2d 862.
In Tarrant v. Pepsi-Cola Bottling Co., 221 N.C. 390, 20 S.E.2d 565, 569, Winborne, J., now Chief Justice, said: "* * * it is pertinent to note that for the purposes of the Motor Vehicle Act, effective in this State at the time of the accident in question, `bicycles' shall be deemed vehicles, and every rider of a bicycle upon a highway shall be subject to the provisions of the act applicable to the driver of a vehicle, except those which by their nature can have no application."
It is presumed that in the trial of this case the trial judge properly instructed the jury with respect to the statutory requirements imposed upon motorists in passing a vehicle proceeding in the same direction, as contained in G.S. § 20-149(b), as well as on every other phase of the case, both with respect to the law and the evidence, since the charge was not brought forward in the case on appeal. Hatcher v. Clayton, 242 N.C. 450, 88 S.E.2d 104; State v. Harrison, 239 N.C. 659, 80 S.E.2d 481; Bell v. Brown, 227 N.C. 319, 42 S.E.2d 92; Emery v. Lititz Mut. Insurance Co., supra.
In the trial below we find no error.
No error.
JOHNSON, J., not sitting.